         Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 1 of 6




Daniel Wolstein, PhD, CRC, PVE, CLCP, CRV, IPEC, ABVE/F, LRC
  One University Plaza, Suite 302 ▪ Hackensack, New Jersey ▪ 201-343-0700

            Listing of Court Appearances Previous Four-Year Period
11/21/17      Workers Compensation Court
              State of New Jersey Department of Labor and Workforce Development
              Hudson County
              Jersey City, New Jersey
              Judge Jamie Buonocore
              Floralba Avendano v. Target Corporation
              Claim Petition No.: 2006/15760

2/8/18        Superior Court of New Jersey
              Chancery Division – Family Part
              Hunterdon County Justice Center
              Flemington, New Jersey
              Judge Julie Marino
              Caroline Ranger v. Frederic Simard
              Docket No.: FM/10/225/16

9/12/18       Superior Court of New Jersey
              Chancery Division – Family Part
              Somerset County
              Somerville, New Jersey
              Judge John McDonald
              Karalyn Rosenblum v. Mark Rosenblum

10/4/18       Superior Court of New Jersey
10/5/18       Chancery Division – Family Part
              Essex County
              Newark, New Jersey
              Judge David B. Katz
              Daniel Mayo v. Jamie Mayo

11/9/18       Supreme Court of New York
              Dutchess County
              Poughkeepsie, New York
              Judge James V. Brands
              James Murray and Lynn Murray v. Home Depot, USA Inc.

12/5/18       Supreme Court of New York
              Richmond County
              Staten Island, New York
              Judge Alan C. Marin
              Roberto Ortega v. Opus Development Group Ltd.
         Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 2 of 6




12/14/18      Supreme Court of New York
12/17/18      Westchester County
              White Plains, New York
              Judge John Colangelo
              Samantha Podesta v. Joseph Podesta
              Index No.: 576172017

3/8/19        Supreme Court of New York
              Bronx County
              Bronx, New York
              Judge Fernando Tapia
              Santos Uvidia v. The Cardinal Spellman High School and Archdiocese
              Index No.: 306692/2012

3/11/19       Superior Court of New Jersey
              Chancery Division – Family Part
              Somerset County
              Somerville, New Jersey
              Judge Robert Ballard
              Peter Wright v. Elizabeth Brady Wright
              Docket No.: FM-18-298-12

3/14/19       Supreme Court of New York
              Kings County
              Brooklyn, New York
              Judge Bernard Graham
              Albert Masmalaj v. NYC Economic Development Corporation
              Index No.: 7555/14

4/22/19       Superior Court of New Jersey
              Passaic County
              Paterson, New Jersey
              Judge Thomas LaConte
              Barbara Payton v. Peter Berger, D.C.
              Docket No.: PAS-L-2668-16

05/31/19      Superior Court of New Jersey
              Somerset County
              Somerville, New Jersey
              Video Deposition Testimony
              Christine Reiss v. Warren Medical Center et al.
              Docket No.: SOM-L-830-16

07/25/16      Superior Court of New Jersey
              Hudson County
      Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 3 of 6




           Newark, New Jersey
           Video Deposition Testimony
           Timothy Mahoney v. Union Paving and Construction Company
           Docket No.: HUD-L-0433-17

09/27/19   Supreme Court of New York
           Nassau County
           Mineola, New York
           Judge Leonard Steinman
           Michael Carucci v. Town of Hempstead and Andrew P. Carbone
           Docket No.: 601096/16

10/01/19   Supreme Court of New York
           Kings County
           Brooklyn, New York
           Judge Reginald Boddie
           Cathie Mathurin v. David Y. Shalom and BH Contractor Inc.
           Docket No.: 502729/2017

10/03/19   Supreme Court of New York
           Bronx County
           Bronx, New York
           Judge Norma Ruiz
           Oscar Avila v. 265 Wythe, LLC, et al.
           Docket No.: 306785/2013

10/08/19   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Darren DiBlasi
           Laura Grube v. Michael Grube
           Docket No.: FM-02-1936-18

10/23/19   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Mary Thurber
           Mark Eiseman v. Richard Rhim, M.D., et al.
           Docket No.: BER-L-2334-16

11/21/19   Supreme Court of New York
           New York County
           New York, New York
           Judge Julio Rodriguez
           Sommer Carbuccia v. New York City Transit Authority, et al.
           Docket No.: 156715/2014
      Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 4 of 6




01/10/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge Jane Gallina-Mecca
           Qingyou Yan v. Yixiong Xu
           Docket No. FM-02-2387-18

01/17/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Video Deposition Testimony
           Luz Jerez v. Steven Bartlett et al.
           Docket No. BER-L-73-18

01/27/20   United States District Court of New Jersey
           Essex County
           Newark, New Jersey
           Judge Brian Martinotti
           Ernest Hinson Jr. v. United States of America
           Docket No. 3:18-CV-00870-BRM-LHG

02/26/20   Superior Court of New Jersey
           Bergen County
           Hackensack, New Jersey
           Judge James Guida
           Leron Bensoussan v. Richard Bensoussan
           Docket No. FM-02-2484-18
     Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 5 of 6




Daniel Wolstein, PhD, CRC, PVE, CLCP, CRV, IPEC, ABVE/F, LRC
  One University Plaza, Suite 302 ▪ Hackensack, New Jersey ▪ 201-343-0700

       Listing of Deposition Appearances Previous Four-Year Period
03/19/18   Mark and Carol Eiseman v. Richard Rhim, M.D., Joshua Rovner, M.D.
           Krompier & Tamn
           Superior Court of New Jersey
           Law Division: Bergen County
           Docket No.: BER-L-2334-16

04/11/18   Daniel Mayo v. Jamie Mayo
           Greenbaum, Rowe, Smith & Davis
           Roseland, New Jersey
           Superior Court of New Jersey
           Law Division: Essex County
           Docket No.: FM-07940-14

04/18/18   Barbara Payton v. Peter Berger, D.C.
           Mattia & McBride
           Fairfield, New Jersey
           Superior Court of New Jersey
           Law Division: Passaic County
           Docket No.: PAS-L-2668-16

08/24/18   Shenna Petty v. Green Earth, Inc., et al.
           Gilman & Bedigian
           Timonium, Maryland
           Circuit Court for Baltimore City
           Case No.: 24-C-17-004450 OT

10/17/18   Luz A. Nunez v. Mordecai D. Katz, et al.
           Law Offices of Jeffrey Hasson
           Teaneck, New Jersey
           Superior Court of New Jersey
           Law Division: Bergen County
           Docket No.: BER-L-3279-16

01/18/19   Steven Catalano v. J & M Realty Development Corp.
           Robert E. Taylor, Jr., Attorney at Law
           Kenilworth, New Jersey
           Superior Court of New Jersey
           Law Division: Essex County
           Docket No.: ESX-L-6696-16

05/24/19   Laura Diaz v. ShopRite of Perth Amboy, et al.
      Case 1:18-cv-08122-LLS Document 169-3 Filed 03/25/20 Page 6 of 6




           Stathis & Leonardis
           Edison, New Jersey
           Superior Court of New Jersey
           Law Division: Middlesex County
           Docket No.: MID-L-03946-16

06/07/19   Barbara Wilde v. Byron Charles Mischen, MD et al.
           Florham Park, New Jersey
           Searcy, Denney, Scarola, Barnhart & Shipley, PA
           Circuit Court of the Sixth Judicial Circuit, Pinellas County, Florida
           Case No. 522017CA006063xxcici

06/24/19   Ilhan Alici v. Whole Foods Market
           Roseland, New Jersey
           Brach Eichler
           Superior Court of New Jersey
           Law Division: Passaic County
           Docket No.: PAS-L-4081-17

01/03/20   Denise DeMartine v. Air-win Corporation et al.
           Wayne, New Jersey
           Law Offices of Jonathan Marshall
           Superior Court of New Jersey
           Law Division: Ocean County
           Docket No.: OCN-L-2590-17

02/07/20   Justeen Adams v. Borough of Red Bank et al.
           Hazlet, New Jersey
           Cimino & Filippone
           Superior Court of New Jersey
           Law Division: Monmouth County
           Docket No.: MON-L-1878-18

02/17/20   Steven Beck v. Ponky, LLC, et al.
           Parsippany, New Jersey
           Law Office of Edward C. Lutz
           Superior Court of New Jersey
           Law Division: Sussex County
           Docket No.: SSX-L-441-18
